                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Latreka Jones,                                   Case No. 19-cv-02521 (DSD/KMM)

                              Plaintiff,
                                                 NOTICE OF APPEARANCE
vs.

Capella University, et al.,

                              Defendants.

       The undersigned attorney hereby notifies the Court and counsel that David A.

Goodwin, shall appear as counsel of record for Plaintiff Latreka Jones in this case.


Dated: September 21, 2020                        Respectfully submitted,

                                                  s/David A. Goodwin
                                                 Daniel E. Gustafson (#202241)
                                                 David A. Goodwin (#386715)
                                                 Mary M Nikolai (#0400354)
                                                 GUSTAFSON GLUEK PLLC
                                                 Canadian Pacific Plaza
                                                 120 South 6th Street, Suite 2600
                                                 Minneapolis, MN 55402
                                                 Telephone: (612) 333-8844
                                                 Facsimile: (612) 339-6622
                                                 dgustafson@gustafsongluek.com
                                                 dgoodwin@gustafsongluek.com
                                                 mnikolai@gustafsongluek.com

                                                 Attorneys for Plaintiffs
